Notice of Pre-AIA  or AIA  Status
Claims 1-6 and 8-18 remain for examination.  The amendment filed 2/11/21 amended claims 1, 6, 10, 11, and 15-18.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 14 of the amendment filed 2/11/21, with respect to Carpentier have been fully considered and are persuasive.  The rejection of claims 1-6 and 8-18 has been withdrawn. 

Allowable Subject Matter
Claims 1-6 and 8-18 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claims 1, 10, and 15-18 recite inter alia “wherein the first hash value is…placed in a location that controls the security function on the client computer to enable the attacker use of the first hash value to bypass the security function” (emphasis Examiner’s).  In other words, the first hash is intentionally stored somewhere where an attacker can easily discover it and use it to perform an attack to circumvent the security mechanism that would rely on said first hash (see the published specification at paragraphs [0041] and [0044], as well as Applicant’s remarks on page 14 of the amendment of 2/11/21).  The nearest prior art, Carpentier (U.S. Patent Publication 2004/0220975), while disclosing a substantially similar structure to the claimed invention, nevertheless stores all its hashes as securely as possible; while the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: U.S. Patents 8,954,738 (Asokan) & 8,295,486 (Bender); and “Fatally weak MD5 function torpedoes crypt protections in HTTPS and IPSEC” (Goodin), which teaches that the MD5 hash algorithm used in the preferred embodiment of the Carpentier disclosure as the basis for the first hash (paragraph 0043) had been determined to be sufficiently weak as to no longer be fit for purpose in any cryptographic technology, at a point in time subsequent to the Carpentier disclosure but prior to the instant invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A GYORFI whose telephone number is (571)272-3849.  The examiner can normally be reached on 10:00am - 6:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THOMAS A. GYORFI
Examiner
Art Unit 2435



/THOMAS A GYORFI/Examiner, Art Unit 2435                                                                                                                                                                                                        5/8/21

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435